        Case 1:19-cv-03774-LJL-DCF Document 81 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               12/28/2020
                                                                       :
KLS DIVERSIFIED MASTER FUND, L.P.,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-3774 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
SEAN MCDEVITT,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the December 28, 2020 conference, the parties shall file a joint letter by

January 8, 2021 as to whether they jointly consent to referral to the magistrate judge for final

decision on the issues of damages and attorneys’ fees. Plaintiff shall also file its motion and

supporting memorandum and any declarations in support of summary judgment on damages and

attorneys’ fees by January 8, 2021. (The briefing on attorneys fees shall be limited to the

reasonableness of the fee request, Defendant having conceded Plaintiff’s contractual entitlement

to an award of reasonable attorneys’ fees.) Defendant shall file his opposition and any

supporting declarations by January 22, 2021, and Plaintiff shall file its reply by January 29,

2021. Both parties consent to the issues of damages and attorneys fees being determined by the

Court notwithstanding any prior request for a jury trial.


        SO ORDERED.


Dated: December 28, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
